PER CURIAM.
The final judgment of conviction and sentence under review is affirmed save in one respect, namely, the said judgment and sentence must be modified to conform to the jury verdict returned below. The cause is therefore remanded to the trial court with directions to modify the final judgment of conviction and sentence to reflect that the defendant stands convicted of unarmed robbery as found by the jury. The defendant need not be present when the trial court makes this modification. Green v. State, 446 So.2d 253 (Fla. 5th DCA 1984); Sandstrom v. State, 390 So.2d 448, 449 (Fla. 4th DCA 1980), pet. for review denied, 397 So.2d 779 (Fla.1981).
Aside from the above, we reject the defendant’s remaining points on appeal as being unpersuasive. Insufficient evidence was presented below to justify a jury instruction on the defense of coercion. Hall v. State, 136 Fla. 644, 187 So. 392 (1939); Koontz v. State, 204 So.2d 224 (Fla. 2d DCA 1967). The prosecutor’s comment to the jury, although improper, had no impact on the outcome of this case and was therefore harmless given the overwhelming evidence of guilt presented below. O’Callaghan v. State, 429 So.2d 691 (Fla.1983).
Affirmed as modified and remanded.